Citation Nr: 0124923	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  96-42 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active military service from May 1964 to May 
1968.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to service 
connection for PTSD.  

In the course of appeal the veteran testified before a 
hearing officer at the RO in March 1996.  A transcript of 
that hearing is included in the claims folder. 

In January 1999 the Board remanded the claim for certain 
development, including for the RO to adjudicate whether new 
and material evidence was presented to reopen the claim for 
service connection for PTSD.  The requested development was 
completed and the RO in a June 1999 Supplemental Statement of 
the Case (SSOC) found that new and material evidence was not 
submitted to reopen the claim for service connection for 
PTSD.  The case was thereafter returned to the Board for 
further consideration.  


FINDING OF FACT

Evidence received since the last final decision by the RO in 
July 1988 is new and so significant that it must be 
considered in order to fairly decide the veteran's claim for 
service connection for PTSD on the merits. 




CONCLUSION OF LAW

New and material evidence has been received since the RO 
decision in July 1988 denying service connection for a PTSD; 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

At to reopening the claim for service connection for PTSD, 
the Board finds that no further notification to the veteran 
is necessary, as the veteran was amply informed of the 
governing issues and the evidence necessary to meet his 
burden to reopen his claim in the Board's January 1999 Remand 
and in the subsequent June 1999 SSOC.  As the claim is 
reopened here based on the presence of new and material 
evidence, the Board sees no necessity of developing the 
record further prior to such reopening of the claim.  See 
38 U.S.C.A. § 5108 (West 1991). 

In March 1988, the veteran filed his initial claim of 
entitlement to service connection for PTSD.  In July 1988, 
the RO issued a rating decision denying that claim, which was 
the last final rating decision addressing the issue.  The 
July 1988 decision became final because the veteran was 
notified of the decision and his appellate rights, but did 
not appeal the decision.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.

At the time of the July 1988 RO rating decision the claims 
folder contained service medical records, service personnel 
records, and post-service medical records.  The service 
medical records were devoid of complaints, findings, 
diagnoses, or treatments referable to PTSD.  The service 
personnel records showed that from December 1967 to May 1968, 
the veteran was assigned to "A" Company of the 3rd Motor 
Transport Battalion of the 3rd Marine Division with a 
military occupational specialty (MOS) of motor vehicle 
operator.  During that period he served in operations against 
insurgent communist forces in the Republic of Vietnam.  In 
January 1968 he participated in Operation "Neosho" and 
Operation "Checkers," and from April 1964 to December 1965 
he participated in operations in Danang.

Also of record in July 1988 was a March 1988 VA hospital 
discharge summary, reflecting the veteran's first psychiatric 
hospitalization which was principally for alcohol 
detoxification and that noted his history of alcohol abuse 
since his teens.  The report noted complaints of crying 
spells, excessive guilt and some vague suicidal ideation.  
The veteran reported a history of participating in combat.  
He also said that two years before he had been electrocuted 
on the job, and had worked in the past as a corrections 
officer in prison.  He reported feeling suicidal.  He 
reported that in combat he had seen many people killed, and 
that because of this he saw no point in making friends. He 
also reported that all his life he felt he could not trust 
people.  Psychological testing confirmed a diagnosis of PTSD.  
Also diagnosed were an adjustment disorder with depressed 
mood, avoidant personality disorder, and alcohol dependence 
and intoxication.

In its July 1988 denial, the RO concluded that the claim for 
service connection for PTSD had to be denied because the 
evidence of record did not objectively support PTSD.  

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

While the definition of new and material evidence, at 
38 C.F.R. § 3.156(a), was amended by the VCAA, that amendment 
applies only to applications to reopen previously denied 
claims which are received on or after August 29, 2001, which 
is not the case here.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that once a denial of service connection has 
become final the claim cannot subsequently be reopened unless 
new and material evidence has been presented.  The Board must 
perform a two-step analysis when the veteran seeks to reopen 
a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The language of 
38 C.F.R. § 3.156(a) itself is to be used to determine if 
evidence submitted since the last prior final denial is new 
and material, so as to warrant reopening the claim.  See 
Hodge v. West, 155 F. 3d. 1356 (1998).  

Evidence received since the July 1998 denial includes 
stressor statements and photographs submitted by the veteran; 
VA hospital and outpatient treatment records dated from 1988 
through 1997; the transcript of the veteran's testimony 
before a hearing officer at the RO in March 1996; and a 
report of a VA examination conducted in August 1998.

In September 1995, the veteran submitted a statement of his 
stressors.  He stated that in 1965 and 1966 he was stationed 
in Danang as a heavy truck driver.  He reported that he also 
guarded an airbase there.  He said that in 1967 and 1968 he 
served with a motor transportation battalion in the 3rd 
Marine Division.  He recalled having been surrounded by two 
enemy army battalions, and having been subjected to constant 
incoming mortar, artillery and small-arms fire.  He said that 
he was nervous, had difficulty sleeping, had flashbacks and 
could not hold a job.  In addition, he said he had lost 
interest in things he formerly enjoyed and that he was 
frightened by loud sudden noises.  

Also in September 1995, a VA hospital summary dated in July 
1995 was submitted.  This summary showed that the veteran's 
spouse brought him into the emergency room because he had 
told her he might do "something rash."  He was noted to 
have been hospitalized frequently in the past, and was 
hospitalized most recently in May 1995.  A long history of 
PTSD was also noted.  During his stay, he complained of 
increasing flashback episodes and dreams of wartime 
experiences.  He was hypersensitive to stimuli.  He related a 
history of combat exposure in the military.  The final 
diagnoses were PTSD, major depressive disorder, and alcohol 
dependence.

In October 1995, the veteran submitted another statement 
detailing his stressors.  He recalled an incident in Khe Sanh 
lasting approximately forty days in 1968 when he was 
subjected to constant artillery fire.  This was before and 
during the Tet offensive.  He also recalled that he saw many 
soldiers killed by heavy artillery fire although he could not 
recall the names of any of them.

In November 1995, the veteran underwent psychological testing 
for PTSD purposes at a VA facility.  He reported that his 
primary duty was to serve as an M-50 machine gunner on the 
turret of a combat troop truck.  He said that he had heavy 
combat exposure.  He elaborated that he had been in a 
firefight where he was subjected to mortar rounds every ten 
to twelve minutes.  He recalled having been in a small trench 
with a wounded or dead man lying on top of him and bleeding 
profusely.  The examiner noted that it was evident that the 
veteran continued to be disturbed by events he experienced 
while in Vietnam.  The examiner also commented that based on 
the test results, the veteran met both the criteria for 
current and for lifetime combat-related PTSD.  The examiner 
also diagnosed recurrent major depressive episodes.

At the March 1996 RO hearing the veteran testified that all 
of his stressor experiences occurred between December 1967 
and May 1968 during his second tour in Vietnam.  He noted 
that he went to Khe Sanh in January 1968 to bring troops out 
with a truck.  There was a convoy of fifteen 2-1/2 ton combat 
troop trucks with machine guns mounted on them.  He recalled 
that on one such mission, his truck was effectively pinned by 
heavy artillery and he was unable to leave for about 2 1/2 to 
three weeks.  He also said that he once found himself in a 
trench with a wounded man on top of him, with the man 
bleeding all over him.  He also described an incident where 
he was fired upon and had to jump into a shipping container, 
with large pieces of shrapnel lying around him afterward as 
well as dead bodies.  He testified to an incident when he was 
driving a truck in a convoy and the truck in front of him hit 
a land mine and was damaged.  He said that people were 
seriously wounded.  He submitted a photograph of a truck 
lying on its side in a water-filled ditch by the side of the 
road.  On the back of the photograph was the phrase "Highway 
#1, Quan Tri Province, 1968."  He testified that he also 
drove to hospitals and had to transport bodies in coolers.  
He said that the first time he went to a VA hospital for 
anything resembling a psychiatric disorder was in the 1980s, 
either 1987 or 1988.  He said that he had not had private 
medical treatment.

In February 1997, VAMC records from the Durham, North 
Carolina facility were associated with the claims file.  
These contain records of treatment sessions for PTSD between 
April and August 1988.  There are also numerous hospital 
summaries dating from 1990 to 1996 and most reflect a 
discharge diagnosis of PTSD.

On VA psychiatric examination in August 1998 the veteran 
reported that he joined the Marines and then was trained to 
be a combat truck driver.  He said that while he sustained no 
physical injuries during his tour of duty in Vietnam, he had 
been under a great deal of stress in combat situations.  He 
recalled being barraged sometimes by incoming artillery every 
fifteen to twenty minutes.  He also recalled a time when 
someone's blood ran all over him as well as a time when he 
had been assigned to return personal belongings of people who 
had been killed to the United States.  The diagnoses were 
alcohol dependence, in partial remission; chronic, severe 
PTSD with associated major depression and psychotic features.  
A Global Assessment of Functioning (GAF) score of 31 was 
assigned based on his PTSD symptoms.  The examiner also 
concluded that the veteran could not work due to his PTSD.

The Board has considered all of the evidence added to the 
file since the July 1988 rating decision.  This evidence is 
new in the sense that it was not previously before agency 
decision-makers.  The November 1995 VA PTSD Psychology report 
is also material in that it purports to diagnose PTSD and 
relate it to combat-related stressor experiences in Vietnam.  
The veteran's testimony at the March 1996 hearing is also the 
first testimony presented in this case.  The Board concludes 
that the new evidence presented since the last prior final 
denial in March 1988 is so significant that it must be 
considered with all the evidence of record to fairly decide 
the merits of the claim.  Accordingly, the claim for service 
connection for a PTSD is reopened.  38 C.F.R. § 3.156(a).


ORDER

The claim of entitlement to service connection for PTSD is 
reopened and the appeal is granted to this extent. 


REMAND

As a preliminary matter, the Board notes that in a February 
1997 letter the Virginia Department of Veterans' Affairs to 
the VA Medical Center in Durham, North Carolina, informed 
that the veteran applied for benefits through that office, 
and requested records pertaining to the veteran's case.  The 
claims folder contains a prior power of attorney for the 
American Legion dated in March 1996.  Upon remand, the 
veteran should be requested to clarify this issue, and to 
supply a power of attorney for a representative if he so 
desires. 

Once a previously denied claim is reopened, the VCAA requires 
development of claims, including service records, VA and 
private medical records, and VA examinations where indicated, 
to assist the veteran in supporting his claim.  In this 
instance, because there is presented a reasonable possibility 
that a search for further evidence to corroborate alleged 
stressors will assist the veteran in his newly reopened 
claim, the VCAA requires such development. Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000)

The Board's prior remand in January 1999 requested certain 
development based on testimony and statements by the veteran 
of stressors in service related to his PTSD.  According to 
that remand, because the veteran did not respond to the 
information request, the RO was not required to engage in 
further attempts to develop the claim.  However, because the 
claim is now reopened, pursuant to the VCAA, additional 
development is required.  Further, because the case is being 
remanded pursuant to the VCAA, the veteran is to be afforded 
an additional opportunity to provide information to assist in 
corroborating reported stressors.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, VA determines either that 
the veteran did not engage in combat with the enemy or that 
he did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

VA clinical psychologists and psychiatrists who examined the 
veteran in November 1995 and May 1998 have diagnosed PTSD.  A 
VA clinical psychologist in November 1995 also has linked the 
symptoms experienced by the veteran to his history of 
"combat"-related military stressors.  However, the 
remaining questions whether the veteran experienced a valid 
stressor while on active duty in the military to support such 
a diagnosis and whether there is competent medical evidence 
linking his symptoms to verified combat exposure on the one 
hand, or to verified non-combat stressors on the other hand, 
cannot be determined on the basis of the evidence currently 
of record.

The veteran has alleged the following stressors: (1) exposure 
to heavy artillery attacks by the enemy; (2) being in a 
trench with a wounded or dead soldier resting on top of him 
and being covered in this soldier's blood; (3) witnessing a 
truck in front of him hit a land mine and be hurled from the 
road, with consequent serious wounding of personnel; (4) 
being assigned to hospitals and to duties involving the 
refrigeration of dead personnel and the transmission of dead 
soldiers' personal belongings to the United States; (5) being 
trapped in enemy fire for two and one-half to three weeks; 
and, (6) witnessing the deaths of fellow soldiers.

Service personnel records show that the veteran participated 
in Marines operations against the enemy in Vietnam.  However, 
the Board emphasizes that mere presence in a combat zone or 
the reporting of indirect experiences of an individual while 
there are not sufficient to show that the veteran engaged in 
combat with the enemy.  See Collette v. Brown, 82 F.3d 389, 
392 (Fed.Cir 1996); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The case is therefore REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
clarify whether or not he desires to be 
represented in his current appeal by the 
Virginia Department of Veterans' Affairs 
or the American Legion, or by some other 
representative.  He should be requested 
to submit a power of attorney if he 
desires to chance representation, for 
which purpose he should be furnished a 
VA Form 21-22.  

2.  Thereafter, the service organization 
named by the veteran as his 
representative must be accorded an 
opportunity to review the claims folder 
and submit argument on a VA Form 646 in 
the veteran's behalf.

3.  The RO should again contact the 
appellant and request that he submit any 
available evidence of alleged stressors, 
including combat, he experienced in 
service, to include a written statement 
which sets forth the specific dates of 
events, locations, his unit assignment 
(down to the company level) and the names 
and units of any other servicemen 
involved.  He should be informed that 
such evidence may include any photographs 
or other documentation that might serve 
to verify alleged stressors, including 
combat.  He should be advised that 
information is vitally necessary to 
obtain supportive evidence of stressful 
events and that the information about 
stressors must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  The veteran should also be 
informed of the probative value of any 
lay statements from persons with 
knowledge of the alleged stressful 
events.  The RO should attempt to assist 
the veteran in obtaining such statements.  
Any responses or submissions received 
should be associated with the claims 
folder.  

4.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his PTSD or any 
other psychiatric disorder since February 
1997, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

5.  Next, the RO should contact the 
Director of National Archives and Records 
Administration (NARA) and request morning 
reports related to the veteran's unit of 
assignment or any other information 
regarding activities of his unit or squad 
during the time frames of his claimed 
stressor experiences.  These should also 
be associated with the claims file. 

6.  Thereafter, the RO should contact 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
located at 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197.  USASCRUR 
should be requested to provide any 
available information which might 
corroborate the veteran's alleged 
stressors, as noted within this remand 
and in any statements by the veteran, as 
well as copies of any photographs 
submitted by the veteran, if possible.  
The USASCRUR should be provided copies 
of any pertinent service records, 
including any pertinent morning reports 
obtained, and any other evidence and 
information that may assist it in its 
research.  The USASCRUR response 
obtained should be associated with the 
claims file. 

7.  Then, the RO should determine whether 
the veteran engaged in combat or, as to 
any non-combat stressors, which non-
combat stressors are corroborated.  

8.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the etiology of any existing 
PTSD.  The claims folder including a copy 
of this Remand must be made available to 
the examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  If the examiner 
diagnoses PTSD, the examiner must state 
in the examination report whether such 
diagnosis is based on a verified 
inservice stressor and then identify that 
stressor.  In this regard, the RO should 
advise the psychiatrist as to which 
stressors have been verified and only 
those stressors may be considered in 
rendering a diagnosis of PTSD.  

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented. 

10.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided an SSOC which includes a 
summary of additional evidence submitted 
and the reasons for the decision.  The 
veteran and his representative should be 
afforded the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to ensure due process of law, to comply with a precedent 
decision of the Court, as well as to comply with recently 
enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 



